DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

19. (Currently Amended) The method of claim 12, comprising generating a three-dimensional eye model of the ophthalmic target based on the detected OCT light reflected by the ophthalmic target along each respective beam path.

 
Allowable Subject Matter
Claims 1-6, 8, 12, 15-16 and 19 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of claims 1 and 12, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. 

With respect to independent claims 1 and 12, the closest prior art Endo et al. (PGPUB 20130107208) in view of Verdooner (PGPUB 20100097573), fails to disclose in combination with all of the other elements of the claim wherein directing the second OCT imaging beams toward the ophthalmic target along a second beam path defined by a set of static mirrors, wherein the second beam path intersects the first beam path within the ophthalmic target at an acute angle. The additional beam paths defined by Verdooner are produced by adjusting the normal beam path direction. The addition of a set of static mirrors would not be an obvious addition to one having ordinary skill in the art. Further, the addition of the set of mirrors would elongate the optical path, which changes the light information gathered by the system. This light information would need to be compensated for in order to provide accurate information to the user. One of ordinary skill would require significant experimentation in order to correctly combine the information from the elongated light path to the typical light path into useful data. Therefore, the modification would not be obvious, lacks as reasonable motivation and would not be within the ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS S FISSEL/Primary Examiner, Art Unit 2872